Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ex Parte Timothy E. Ho                               Appeal from the 196th District Court of
                                                     Hunt County, Texas (Tr. Ct. No. 85199).
No. 06-18-00098-CV                                   Opinion delivered by Chief Justice Morriss,
                                                     Justice Burgess and Justice Stevens
                                                     participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the Texas Department of Public Safety pay all costs of this appeal.


                                                      RENDERED FEBRUARY 5, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk